Citation Nr: 0913861	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD) currently 
evaluated as 30 percent disabling effective May 1, 2006.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  Service in Vietnam and award of the Combat 
Action Ribbon and Purple Heart Medal are evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a July 2005 claim received by VA on September 1, 2005, the 
Veteran sought an increased disability rating for his 
service-connected PTSD.  The RO increased the disability 
rating to 70 percent for the period between September 1, 2005 
and March 5, 2006; increased the disability rating to 100 
percent due to hospitalization between March 6, 2006, and 
April 28, 2006; and continued the 30 percent disability 
rating from May 1, 2006 to the present.

The Veteran disagreed and perfected an appeal.


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by 
intrusive thoughts and memories, nightmares, anxiety and 
depression, suicidal ideation, isolation, extreme difficulty 
in maintaining employment and family relationships, sleep 
disturbances, and short term memory impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating, 50 percent, 
for the veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his PTSD symptoms are worse than 
those contemplated by a 30 percent disability rating.  He 
essentially contends that his PTSD has resulted in 
circumstances which caused him to lose his license to 
practice law.

The Board will address certain preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement for an increased 
disability rating in a letter dated November 2005.  
Essentially, the letter informed the Veteran that in order to 
substantiate an increased disability rating claim, the 
evidence must show that his service-connected disability had 
gotten worse.

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Because this case involves a claim for an increased 
disability rating, additional notice is required under 
section 5103(a).  Such notice must meet the following four-
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   Preliminarily, the Board observes that the 
Veteran was provided with notice prior to the final 
adjudication of his claim.

In a May 2008 letter, the RO informed the Veteran that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Moreover, the May 2008 letter informed the Veteran of 
the kinds of evidence that are likely to help him establish 
an increased disability rating.  Thus, elements (1), (3) and 
(4) have been satisfied.  

With regard to element (2), the Board notes that the rating 
criteria do not include any specific measurement or test 
result, but rather refer to symptoms attributable to PTSD and 
its effect on daily life.  The Board notes that the Veteran's 
statements, including the notice of disagreement, 
specifically refer to many of the symptoms identified in the 
diagnostic code criteria.  For that reason, the Board finds 
that any failure of the RO to specifically inform the Veteran 
of the applicable diagnostic code criteria is harmless 
because the Veteran knew of the criteria.  Sanders v. 
Nicholson, 487 F.3d 881, 887 (2007). [Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.]; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, the Veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the various VA examinations performed in 
association with this case.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the Veteran (both at interview and in his own 
statements) show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in letter dated 
March 2006.  The Board observes that the notice was provided 
before the last adjudication of the Veteran's claims and, 
consequently, that the Veteran received a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  

The Board, therefore, finds that VA has discharged its duty 
to notify.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran has received several VA examinations 
and has been treated for on numerous occasions for his 
service-connected PTSD disability.   

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The record shows that in an October 2008 letter, the 
Veteran's representative informed the RO in writing that the 
Veteran withdrew his request to a hearing before a Veterans 
Law Judge.  The Board further observes that the Veteran is an 
attorney and has been represented by an attorney since about 
January 2008.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

Preliminary matter

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  As noted in the 
Introduction, the RO increased the disability rating to 70 
percent for the period between September 1, 2005 and March 5, 
2006; increased the disability rating to 100 percent due to 
hospitalization between March 6, 2006, and April 28, 2006; 
and continued the 30 percent disability rating from May 1, 
2006.  The Board will address each period separately under 
the guidance of Hart v. Mansfield, 21 Vet App. 505 (2007), in 
a discussion immediately following the discussion under 
Schedular rating.  In Hart, the Court held that it was 
appropriate to apply staged ratings when assigning an 
increased rating.  First, the Board will address whether the 
evidence warrants a higher disability rating than the 
currently assigned 30 percent disability rating.  For 
purposes of both discussions, the Board notes that the 
Veteran's claim was received by VA on September 1, 2005.

Schedular rating

The record includes voluminous medical treatment records that 
pertain to the Veteran's PTSD condition.  The Veteran is an 
attorney who has withdrawn from the practice of law.  Records 
in the Veteran's VA claims folder indicate that he withdrew 
from practice because of complaints filed against him by 
clients.  He has stated that he withdrew from practice 
because of his inability to deal with the pressures and 
stresses of his practice due in large part to his PTSD 
symptoms.

After May 1, 2006, the record evidence includes a January 
2007 letter from Dr. B.B., Ph.D., a VA staff psychologist.  
Dr. B.B. stated that the Veteran "has a great deal of 
difficulty with the pressure he experiences from his law 
practice," and indicated that the Veteran had scaled down 
his practice, but that he had "problems with memory, 
concentration and focus."  A March 2007 letter to the 
Veteran from the Kansas Office of The Disciplinary 
Administrator indicates that a hearing had been scheduled to 
allow him the opportunity to present evidence in his behalf 
regarding his ability to continue to practice law.  The 
November 2007 final hearing report of the disciplinary 
counsel indicates that the Veteran sent a letter to clients 
dated April 24, 2006, that he was retiring effective February 
24, 2006.  The disciplinary panel found the Veteran had 
committed misconduct in violation of the Kansas Rules of 
Professional Conduct and determined that the Veteran's PTSD 
contributed to his commission of misconduct.  

The Veteran was hospitalized between February 22, 2007 and 
March 2, 2007, for his PTSD.  The March discharge summary 
reports that the Veteran's energy levels had been 
significantly diminished and "was no longer able to maintain 
gainful employment due to his depression.  The summary 
reports that the Veteran had been placed on medication and 
had responded dramatically to it.  The final assessment 
states that the Veteran was a "severe PTSD patient with also 
comorbid depression that is severe and with prominent 
anhedonia and prominent diminished energy levels."  The 
report also states that with medication, the Veteran's 
condition "is significantly improved."

The record also contains the mental health notes of Dr. C.H., 
Ph.D., a private psychologist who treated the Veteran.  The 
notes are dated between September 2007 and June 2008.  An 
October 2007 note states that the Veteran reported having 
"symptoms that indicate more impairment, such as suicidal 
ideation, distance from family and friends and difficulty 
concentrating."  Dr. C.H. stated that the reported 
difficulty in concentrating was related to intrusive thoughts 
that were occurring "every hour or so, to a greater or 
lesser degree."  A November 2007 note states that the 
Veteran "admitted that he has had some thoughts about 
harming himself . . . however, he denied that he is planning 
to do so."  She further relates that the Veteran reported 
that when he has thoughts of harming himself, he tries to 
"think of anything else."  A different November 2007 note 
indicates that the Veteran was living with his mother and 
that "otherwise, he would be homeless."  The Veteran 
reported that after a Thanksgiving Day visit from a step-
brother and his family, the quietness in the house brought 
thoughts of suicide.  Dr. C.H. noted that the Veteran still 
seemed "very depressed," and didn't appear to have very 
much energy.  

Dr. C.H. noted in reports dated January and February 2008 
that the Veteran had been trying unsuccessfully to obtain 
employment as a teacher, a salesman, and working for a friend 
in house remodeling.  She reported that the Veteran still is 
"very isolated and negative thinking on weekends."  She 
also reported that the Veteran found talking to people a 
burden and that his attempts to talk with friends or 
relatives were difficult for him.  A March 2008 note states 
that the Veteran "continues to have suicidal ideation 
several times a week."  Another March 2008 note discussed 
the fact that the Veteran continues to have nightmares about 
experiences in Vietnam.  In an April 2008 note, the Veteran 
discussed his feelings of failure regarding the dissolution 
of his third marriage.  A May 2008 note discusses the lack of 
initiative the Veteran's depression causes and how that 
affects his ability to seek employment.

VA mental health notes from February 2007 through May 2008 
indicate that the Veteran's medications are helping remain 
stabilized.  A May 2007 note reports the Veteran had "good 
results," and a June 2007 note reports the Veteran's 
"mental health is reasonable and stable."  The Board 
observes that the notes address the Veteran's medications and 
are not the result of long meetings with the Veteran.

There are no GAF scores reported by Dr. C.H. or reported in 
any VA medical records during the period of May 2006 to June 
2008.  However, the Board finds that the symptoms reported by 
Dr. C.H. are sufficient for a determination to be made 
regarding the diagnostic code criteria.  As noted in the law 
and regulation section, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the Veteran has quit his law practice and has 
actively sought a less stressful job.  His ability to deal 
with people has been reduced by his PTSD, and it also 
inhibits his ability to seek work.  He is reported to often 
feel angry.  He continually reported suicidal ideation to Dr. 
C.H.  He reports that he lives with his mother since the 
dissolution of his third marriage.  The Veteran's withdrawal 
from social contact is also indicative of the difficulty he 
faces in social relationships which he reports are a burden.  
In sum, the evidence is convincing that the Veteran's 
symptoms establish a worsened degree of disability, more 
appropriately described by the criteria for a 50 percent 
disability.

Moreover, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example stereotyped speech or impaired abstract thinking.   
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After a 
review of the record in its entirety, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  See 
38 C.F.R. § 4.7 (2005).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The Veteran's thought processes 
are not described as being impaired.  

There is no evidence of persistent delusions or 
hallucinations.  The Veteran has consistently reported 
thinking of suicide, but has consistently stated that he has 
not made a plan to hurt himself.  He has consistently denied 
homicidal ideation.  There is no evidence of grossly 
inappropriate behavior.  Although the Veteran has reported he 
struggles with feelings of anger, there is nothing in the 
record to indicate that he has been involved in physical 
altercations as result of being unable to manage his anger, 
nor is there evidence that the Veteran has had any 
involvement with the law because of his anger.  

There is evidence is of an intermittent inability to perform 
activities of daily living, specifically the maintenance of 
minimal personal hygiene.  A February 2006 examiner reported 
that the Veteran had poor hygiene.  However, since the 2007 
hospitalization and administration of medications, the 
Veteran has not been described as having such problems.

There is no evidence that the Veteran is disoriented as to 
time or place.  Every examiner has indicated that the Veteran 
was oriented to time, place and person.

There is no evidence of ritualistic or hypervigilent 
behavior.  The Veteran's speech patterns have not been 
described as intermittently illogical, obscure, or 
irrelevant.  While the Veteran has consistently reported 
anxiety and depression which affects his ability to act, this 
singular criterion is not sufficient to warrant a 70 percent 
disability rating.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.

The Board finds that a disability rating of 50 percent is 
warranted for the period between May 1, 2006 and the present.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court further 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

As noted in the Introduction and above, the Veteran's most 
recent claim for an increased disability rating was filed on 
September 1, 2005.  The Board observes that the RO has 
already assigned staged ratings: 70 percent for the period 
between September 1, 2005 and March 5, 2006; and 100 percent 
due to hospitalization between March 6, 2006, and April 28, 
2006.  As indicated above, the Veteran is entitled to a 50 
percent rating from May 1, 2006.  

The first period for consideration is September 1, 2004, 
through August 21, 2005.  The medical evidence of record for 
that period includes a July 2004 note from a Veteran's Center 
counselor indicating that the Veteran wished to reengage in 
therapy for his PTSD.  The Veteran reported "increasing 
difficulties with establishing and maintaining intimate 
relationships, problems with anxiety, concentration, and 
motivation that were significantly impacting his performance 
as an attorney, and periods of social isolation and 
withdrawal."  He also reported problems with sleeping, 
depression and anger, and memory loss.  

The record includes a May 2004 letter from the Kansas office 
of the Disciplinary Administrator and letters between the 
Veteran and an attorney assigned to investigate complaints 
filed against the Veteran by his former clients.  These 
letters indicate that the Veteran had difficulty in meeting 
ethical standards of professional performance and that he was 
alleged to have not filed pleadings, to have failed to 
provide adequate notice to clients of hearings, among other 
allegations.  

Also of record is a log kept by the Veteran with entries 
dated October 2004 to August 2005 indicates that the Veteran 
had difficulty with Judges and other attorneys involved in 
cases of his clients.  The Veteran's notes indicate he felt 
confused at times and had intrusive thoughts of events 
related to his Vietnam experiences.  He reports missing trial 
dates and is confused why a trial date was not indicated in 
his own notes taken at pre-trial conferences or hearings.  He 
reports feelings of anxiety and depression, feelings that he 
would rather be left alone, and that he has difficulty 
sleeping.  These feelings, he reported, caused him to make 
mistakes that resulted in his inability to adequately perform 
his profession.

An April 2005 VA mental health assessment indicates that the 
Veteran was neatly groomed but presented with a "sad mood" 
and "depressed affect."  The Veteran exhibited poor memory 
for dates, places and events.  His thought processes were 
described as coherent and goal directed and he was reported 
to have an "excellent fund of abstract reasoning ability."  

A June 2005 VA psychological assessment indicates that the 
Veteran exhibited poor eye contact and slow, soft speech.  
The examiner noted the Veteran "struggles with severe 
depression and anxiety," and should be "closely monitored 
for suicide potential."  The Veteran was described as having 
"scattered ideation and circumstantial reasoning [that] may 
compromise judgment."  The Veteran was also described to 
harbor "intense feelings of anger and may have episodes of 
explosive emotions.  

In sum, the Board finds that the symptoms described by the 
Veteran are corroborated by the other evidence of record, and 
further finds that they more closely meet the criteria for a 
50 percent disability rating.  For those reasons, the Board 
finds that a 50 percent disability rating is warranted for 
the period between September 1, 2004, and August 31, 2005.

The Board has considered whether the Veteran is entitled to a 
higher disability rating for that period.  However, there is 
no evidence of gross impairment in thought processes or 
communication, no evidence of persistent delusions or 
hallucinations, no evidence that the Veteran was disoriented 
as to time or place, no evidence of ritualistic or 
hypervigilent behavior, and not evidence of intermittently 
illogical, obscure, or irrelevant speech patterns.  For those 
reasons, a disability rating in excess of 50 percent is not 
warranted for the period between July 2004 and August 31, 
2005.

The Board notes that the evidence does not support a 
disability rating in excess of 70 percent for the period 
between September 1, 2005, and March 6, 2006.  There is no 
evidence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected PTSD disability.  The medical evidence 
fails to demonstrate that the symptomatology of the Veteran's 
disability is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is evidence 
that the Veteran was hospitalized in 2006 and 2007 for his 
PTSD.  However, it appears that medication has improved the 
Veteran's PTSD symptoms.  In addition, although the Veteran 
has ended his employment as a practicing attorney, the 
evidence reveals that he has been able to secure some 
employment and continues to seek employment in other fields.






	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD for the period between September 1, 2004 and August 
31, 2005, subject to governing regulations concerning the 
payment of monetary benefits.

An increased disability evaluation of 50 percent is granted 
for PTSD for the period beginning May 1, 2006, subject to 
governing regulations concerning the payment of monetary 
benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


